By the Court,
Dixon, C. J.
In this case the following points were unanimously resolved by the court:
1. The county court could not receive and act upon the petition for letters of administration with the will annexed, pending the appeal from the order approving the will. All proceedings in that respect were suspended until the matter of the appeal was finally decided, and the cause remitted to the county court.
2. The order appointing Farwell administrator with the will annexed, was irregular, in that it directed his bond as special administrator to stand as his bond as administrator with the will annexed. The county court had no power to give such direction without the formal written consent of the sureties, or a re-execution of the bond by them. Neither could it dispense with the security prescribed by statute, which would be the case were the order to be held regular without the ratification of the old, or the execution of the new bond with sufficient sureties.
3. The county court, sitting as a court of probate, may, at any time, in furtherance of justice, revoke an order which has been irregularly made or procured by fraud.
4. The special administrator, Farwell, continued to hold *522ProPert7 a:a<^ effects °P the estate, and was responsible as notwithstanding bis appointment as administrator with ^11 an]1exed. His relations to the estate remained nn-changed until the requisite statutory security was given, or expressly waived by the parties in interest.
Order affirmed.